EXHIBIT 10.8

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

DTH AGREEMENT

 

by and among

 

GRUPO TELEVISA, S.A.,

 

THE NEWS CORPORATION LIMITED,

 

INNOVA, S. de R.L. de C.V.,

 

THE DIRECTV GROUP, INC. and

 

DIRECTV LATIN AMERICA LLC

 

Dated as of October 8, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1    

Section 1.1

  Definitions    1    

Section 1.2

  Interpretation and Construction of Terms    7

ARTICLE II DTH Transactions

   8    

Section 2.1

  Purchase Agreement    8    

Section 2.2

  Central American Platforms.    8    

Section 2.3

  Innova Matters.    8    

Section 2.4

  Assignment and Assumption of MCOP Interest.    9    

Section 2.5

  Carriage Rights.    10    

Section 2.6

  Technology Matters.    12    

Section 2.7

  World Cup Dispute.    13    

Section 2.8

  North American Platform MOU.    13    

Section 2.9

  Other Matters.    13    

Section 2.10

  DIRECTV Trademark.    13

ARTICLE III Forbearance

   13    

Section 3.1

  No Commencement of Legal Proceedings.    13    

Section 3.2

  Release and Waiver of Claims Upon Closing.    14    

Section 3.3

  No Effect on Obligations Under This Agreement.    15

ARTICLE IV Guarantees

   15    

Section 4.1

  General.    15    

Section 4.2

  Affiliate Guarantees.    15    

Section 4.3

  Platform Guarantees.    15

ARTICLE V Representations and Warranties

   16    

Section 5.1

  Representations and Warranties of All Parties.    16    

Section 5.2

  Representations and Warranties of News and DIRECTV.    18

ARTICLE VI Indemnification

   18    

Section 6.1

  Indemnification.    18    

Section 6.2

  Procedure for Indemnification.    19

ARTICLE VII Miscellaneous

   20    

Section 7.1

  Notice.    20    

Section 7.2

  Waiver, Amendment, etc.    22



--------------------------------------------------------------------------------

   

Section 7.3

   Binding Agreement; Assignment; No Third Party Beneficiaries; News Parent.   
23    

Section 7.4

   Governing Law; Dispute Resolution; Equitable Relief.    23    

Section 7.5

   Arbitration of Certain Disputes.    24    

Section 7.6

   Severability.    25    

Section 7.7

   Table of Contents; Headings.    25    

Section 7.8

   Counterparts.    25    

Section 7.9

   Entire Agreement.    25    

Section 7.10

   Further Assurances.    26    

Section 7.11

   Survival of Rights, Duties and Obligations.    26    

Section 7.12

   Costs and Expenses.    26    

Section 7.13

   Public Announcements.    26

 

- ii -



--------------------------------------------------------------------------------

DTH AGREEMENT

 

DTH AGREEMENT, dated as of October 8, 2004 (this “Agreement”), by and among
Grupo Televisa, S.A., a Mexican corporation (“Televisa”), The News Corporation
Limited, an Australian corporation (“News”), Innova, S. de R.L. de C.V., a
Mexican limited liability company with variable capital (“Innova”), The DIRECTV
Group, Inc., a Delaware corporation (“DIRECTV”), and DIRECTV Latin America LLC,
a Delaware limited liability company (“DTVLA”). As used herein, defined terms
for each of the Parties shall include each Party’s respective successors and
permitted assigns. Capitalized terms used herein but not defined upon first
usage have the meanings given to them in Article I hereof.

 

RECITALS

 

WHEREAS, based upon the operating results, financial condition, and prospects of
Galaxy Mexico, the company’s partners have concluded that Galaxy Mexico is a
failing business without a viable future and have announced their intention to
cease funding Galaxy Mexico;

 

WHEREAS, in view of the insolvency of Galaxy Mexico without further funding from
its partners, Galaxy Mexico has determined to discontinue its operations;

 

WHEREAS, News supports this action to enable it to comply with its
non-competition agreements with, and certain other obligations to, Televisa; and

 

WHEREAS, the Parties hereto desire to enter into certain transactions in
accordance with the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, each of the parties
hereto agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions. As used herein, the following terms shall have the
meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with such Person (it being understood that for all purposes
of this Agreement and the Ancillary Agreements (i) Innova, Innova Holdings and
their respective subsidiaries shall be deemed not to be Affiliates of any other
Party (other than of each other), (ii) DIRECTV and its subsidiaries shall be
deemed not to be Affiliates of News, and (iii) News and its subsidiaries (other
than DIRECTV and its subsidiaries) shall be deemed not to be Affiliates of
DIRECTV.



--------------------------------------------------------------------------------

“Amended and Restated Social Part Holders Agreement” means the Amended and
Restated Social Part Holders Agreement, dated the date hereof, by and among
Innova, Televisa, News and certain shareholders of Innova, as the same may be
amended, modified or supplemented from time to time.

 

“Ancillary Agreements” means the Amended and Restated Social Part Holders
Agreement, the World Cup Settlement Agreement, the Release of Guaranty, the MCOP
Assignment, Assumption and Release, the Purchase Agreement, the Option
Agreement, the Release and Waiver of Claims and all other agreements and
instruments being executed in connection herewith and therewith, each as
amended, modified or supplemented from time to time.

 

“Arbitrator” shall have the meaning set forth in Section 7.5(a).

 

“Business Day” means any day on which banking institutions in New York City and
Mexico City are not authorized or obligated by law to close.

 

“Central American Countries” means Panama, Costa Rica, Nicaragua, Guatemala,
Honduras, El Salvador, Belize, Haiti, the Dominican Republic and Cuba.

 

“Central American Shut-Down Date” means, with respect to any Central American
Country, the date on which (i) any LOA relating to operations in such Central
American Country has been terminated or assigned, at Innova’s request, to Innova
or one of its subsidiaries, and (ii) such Central American Platform has ceased
to receive a satellite television signal under such LOA or otherwise from any
Specified Entity (other than Innova or its subsidiaries).

 

“Central American Platform” means any DTH Business (other than Innova Holdings,
Innova and its subsidiaries) serving any of the Central American Countries in
which DIRECTV and/or News and/or any of their respective Affiliates, directly or
indirectly, own an aggregate of at least 15% of the equity or with which any
Specified Entity has an operating agreement or similar arrangement.

 

“Cisneros” shall have the meaning set forth in Section 5.2(c).

 

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Covered Claims” shall have the meaning set forth in Section 3.1(a).

 

“DIRECTV” means The DIRECTV Group, Inc., a Delaware corporation formerly known
as Hughes Electronics Corporation, and its successors and permitted assigns.

 

- 2 -



--------------------------------------------------------------------------------

“Dispute” shall have the meaning set forth in Section 7.5.

 

“DTH Business” means any business or enterprise which owns or operates a
direct-to-home satellite system which transmits multiple television channels via
satellite directly to integrated decoders/receivers operated by end-viewers in a
manner that allows such end-viewers to access television channels to which they
subscribe (whether on a tiered, a la carte or pay-per-view basis), provided that
the following shall not, on its own, be deemed to be DTH Businesses for the
purposes of this Agreement: (a) the ownership or operation of one or more
satellites or satellite transponders; (b) the provision of satellite transponder
services to any Person or Persons; (c) the ownership or operation of one or more
Internet services, sites or portals; (d) the ownership or operation of one or
more television channels or other television programming services, whether or
not they are provided to one or more direct-to-home satellite systems; and (e)
the ownership or operation of any means of distributing or delivering television
channels or other television programming signals other than through a
direct-to-home satellite system which transmits multiple television channels as
provided above.

 

“DTH Techco” means DTH Techco Partners, a Delaware general partnership formed
pursuant to the DTH Techco Partnership Agreement.

 

“DTH Techco Partnership Agreement” means Amended and Restated Agreement of
Partnership of DTH Techco Partners, dated as of July 25, 1997, by and among News
America DTH Techco Inc., a Delaware corporation, DTH USA, Inc., a Delaware
corporation, Televisa DTH Techco, Inc., a Delaware corporation and TCI
Argentina, Inc., a Colorado corporation, as the same may be amended, modified or
supplemented from time to time.

 

“DTVLA” means DirecTV Latin America LLC, a Delaware limited liability company,
and its successors and permitted assigns.

 

“DTVLA Group Member” shall have the meaning set forth in Section 2.2(b).

 

“Forbearance Period” shall have the meaning set forth in Section 3.1(a).

 

“Galaxy Mexico” means Grupo Galaxy Mexicana S. de R.L. de C.V., a Mexican
limited liability company with variable capital, and its successors and
permitted assigns.

 

“Galaxy Mexico Shut-Down Date” means the date on which (i) all DTH Business
operations of Galaxy Mexico have finally ceased, (ii) Galaxy Mexico has ceased
to send a signal to its subscribers, and (iii) Galaxy Mexico has made all
filings with Governmental Authorities and taken all other actions reasonably
requested by the Company to irrevocably cancel, terminate and revoke any
concessions held by Galaxy Mexico or its subsidiaries relating to the
installation, operation or exploitation of a satellite television system in
Mexico.

 

“Globo” shall have the meaning set forth in Section 5.2(b).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

- 3 -



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 4.1.

 

“Indemnifying Party” shall have the meaning set forth in Section 4.2(a).

 

“Innova” means Innova, S. de R.L. de C.V., a Mexican limited liability company
with variable capital, and its successors and permitted assigns.

 

“Innova Holdings” means Innova Holdings, S. de R.L. de C.V., a Mexican limited
liability company with variable capital, and its successors and permitted
assigns.

 

“Innova/PanAmSat Guarantees” means the Guarantees, dated as of February 8, 1999,
by each of Televisa, News and Liberty in favor of PanAmSat, relating to the
obligations of Corporación de Radio y Televisión del Norte, S. de R.L. de C.V.
(formerly a S.A. de C.V.) under the Innova Transponder Services Agreement, as
the same may be amended, modified or supplemented from time to time.

 

“Innova/Techco Services Agreement” means the Technical Services Agreement, dated
January 1, 1998, by and between DTH Techco and Corporación Novavisión, S. de
R.L. de C.V., as the same may be amended, modified or supplemented from time to
time.

 

“Innova Transponder Services Agreement” means the Transponder Services
Agreement, dated February 8, 1999, by and between PanAmSat and Corporación de
Radio y Televisión del Norte, S. de R.L. de C.V., as the same may be amended,
modified or supplemented from time to time.

 

“Latin American Platform” means any DTH Business serving Latin America
(including Puerto Rico, but excluding Mexico, Brazil and the Central American
Countries) in which News, DIRECTV and/or DTVLA, directly or indirectly, own an
aggregate of at least 15% of the equity or with which any Specified Entity has
an operating agreement or similar arrangement.

 

“Liberty” means Liberty Media International, Inc., a Delaware corporation
formerly known as Tele-Communications International, Inc., and its successors
and permitted assigns.

 

“LOA” means each of DTVLA’s local operating agreements listed on Exhibit A
hereto.

 

“Losses” means any liabilities (including all interest and expenses together
with any tax thereon), obligations, losses, actual, consequential and punitive
damages, fines, penalties, claims, actions, suits, judgments or amounts paid in
settlement, of any nature or kind, including all costs, expenses and
disbursements (including cost of investigation by, and reasonable attorneys’,
accountants’ and expert witnesses’ fees and expenses payable to, third parties).

 

“MCOP” means Sky Multi-Country Partners, a Delaware general partnership formed
pursuant to the MCOP Partnership Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“MCOP Agreements” means, collectively, the MCOP Partnership Agreement and the
Multi-Country MOU.

 

“MCOP/PanAmSat Guarantee” means the Guaranty, dated as of March 8, 1998, by
Televisa in favor of PanAmSat, relating to the obligations of MCOP under the
MCOP Transponder Services Agreement, as the same may be amended, modified or
supplemented from time to time.

 

“MCOP Partnership Agreement” means the Agreement of General Partnership of Sky
Multi-Country Partners, dated as of October 24, 1997, by and among DTH USA,
Inc., a Delaware corporation, SESLA, Inc., a Delaware corporation, Televisa MCOP
Holdings, Inc., a Delaware corporation, and TCI Multicountry DTH, Inc., a
Colorado corporation, as the same may be amended, modified or supplemented from
time to time.

 

“MCOP Purchase Agreement” shall have the meaning set forth in Section 2.4.

 

“MCOP/Techco Services Agreement” means the Technical Services Agreement, dated
as of January 1, 1998, by and between DTH Techco and MCOP, as the same may be
amended, modified or supplemented from time to time.

 

“MCOP Transponder Services Agreement” means the Transponder Services Agreement,
dated as of March 5, 1998, by and between PanAmSat and MCOP, as the same may be
amended, modified or supplemented from time to time.

 

“Minimum Holding” shall have the meaning ascribed to that term in the Amended
and Restated Social Part Holders Agreement.

 

“Multi-Country MOU” means the Multi-Country DTH Platform Memorandum of
Understanding, dated as of July, 1996, by and among Televisa, News, Globo and
Liberty.

 

“News” means The News Corporation Limited, an Australian corporation, and its
successors and permitted assigns.

 

“News/DIRECTV Transaction” means the transactions contemplated by (i) the Stock
Purchase Agreement, dated as of April 9, 2003, pursuant to which News acquired
GM’s approximate 19.9% interest in DIRECTV, and (ii) the Agreement and Plan of
Merger, dated as of April 9, 2003, pursuant to which News acquired, through a
merger of a subsidiary, an additional 14.1% of DIRECTV.

 

“News Parent” shall have the meaning set forth in Section 7.3(b).

 

“North American Platform MOU” means the North American Platform Memorandum of
Understanding, by and among Televisa, News and Liberty, dated as of July     ,
1996.

 

“Novavision” means Corporación Novavisión, S. de R.L. de C.V., a Mexican limited
liability company with variable capital, and its successors and permitted
assigns.

 

- 5 -



--------------------------------------------------------------------------------

“Option Agreement” means the Option Agreement, dated the date hereof, by and
among Innova, Innova Holdings and News.

 

“PanAmSat” means PanAmSat International Services, Inc., a Delaware corporation
formerly known as PanAmSat Corporation, and its successors and permitted
assigns.

 

“Party” means each of Televisa, News, Innova, DIRECTV and DTVLA.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, joint stock company, business trust, unincorporated association,
joint venture, Governmental Authority or other entity of any nature whatsoever.

 

“Process Agent” shall have the meaning set forth in Section 7.4(b).

 

“Purchase Agreement” means the Purchase and Sale Agreement, dated as of the date
hereof, by and between Novavision and Galaxy Mexico, as the same may be amended,
modified or supplemented from time to time.

 

“Release and Waiver of Claims” means the Release and Waiver of Claims to be
executed and delivered by Televisa, News, DTVLA and their Affiliates as
contemplated in Section 3.3.

 

“Release of Guaranty” means that certain Release of Guaranty executed by
PanAmSat of even date herewith

 

“ROW Platform” means any DTH Business serving areas other than the United States
and Latin America (including Brazil) in which News and/or DIRECTV and/or any of
their respective Affiliates, directly or indirectly, own more than 50% of the
voting or economic interest, or over which News and/or DIRECTV and/or any of
their Affiliates otherwise exercises management control, or with which any
Specified Entity has an operating agreement or similar arrangement (it being
acknowledged by the Parties that, as of the date hereof, Sky Italia Srl is the
sole ROW Platform).

 

“Sky Agreements” means, collectively, (i) the DTH Techco Partnership Agreement,
and (ii) the Agreement of General Partnership of Sky Latin America Partners by
and among DTH USA, Inc., SESLA, Inc., Televisa DTH Techco, Inc. and TCI Cable
Holding Company I, dated as of April 15, 1998, and (iii) the Amended and
Restated Social Part Holders Agreement, each as the same may be amended,
modified or supplemented from time to time.

 

“Specified Entity” means (i) DIRECTV, DTVLA and/or News and/or any of their
respective Affiliates, (ii) any entity in which DIRECTV, DTVLA and/or News
and/or any of their respective Affiliates, directly or indirectly, own an
aggregate equity interest equal to or greater than the Specified Percentage (or,
in the case of any “ROW Platform”, otherwise exercise management control),
and/or (iii) any Controlled Affiliate of any entity referred to in clause (ii)
above. For purposes of this definition, the term “Specified Percentage” means
(i) 15% when the term “Specified Entity” is used in the definition of “Central
American Platform,” “Central American Shut-Down Date,” “Latin American
Platform,” and “U.S. Platform”, (ii) more than 50% when the term “Specified
Entity” is used in the definition of “ROW Platform” and (iii) 10% when the term
“Specified Entity” is used in Sections 5.2(b) and (c).

 

- 6 -



--------------------------------------------------------------------------------

“Submission Period” shall have the meaning set forth in Section 7.5(c).

 

“Subscriber” means, with respect to a DTH Business, a residential subscriber of
the satellite television service offered by such DTH Business, determined in
accordance with policies and procedures of such DTH Business as in effect from
time to time.

 

“Televisa” means Grupo Televisa, S.A., a Mexican corporation, and its successors
and permitted assigns.

 

“Televisa Channel” means any channel that is wholly owned or controlled
(including through the holding of exclusive pay television distribution rights)
by (i) Televisa or any of its Affiliates or (ii) any Person in which Televisa or
any of its Affiliates has (x) a direct or indirect equity interest of at least
50% or (y) a direct or indirect equity interest of at least 33.33% and
significant veto or other governance rights.

 

“U.S. Platform” means any DTH Business serving the United States or Canada in
which News and/or DIRECTV and/or any of their Affiliates, directly or
indirectly, own an aggregate of at least 15% of the equity or with which any
Specified Entity has an operating agreement or similar arrangement.

 

“World Cup Settlement Agreement” means the World Cup Mutual Release and
Settlement Agreement, dated the date hereof, by and among Televisa, DTVLA and
certain of their Affiliates, as the same may be amended, modified or
supplemented from time to time.

 

Section 1.2 Interpretation and Construction of Terms. The definitions in Section
1.1 shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed to be references to Articles, Sections, Exhibits and Schedules
to this Agreement unless the context shall otherwise require. The table of
contents and headings are inserted for convenience of reference only and are not
intended to be a part of or affect the meaning or interpretation of this
Agreement. Unless the context shall otherwise require, any reference to any
agreement or other instrument or statute or regulation is to such agreement,
instrument, statute or regulation as amended and supplemented from time to time
(and, in the case of a statute or regulation, to any successor provision). Any
reference in this Agreement to a “day” or a number of “days” (without the
explicit qualification of “Business”) shall be interpreted as a reference to a
calendar day or number of calendar days. If any action or notice is to be taken
or given on or by a particular calendar day, and such calendar day is not a
Business Day, then such action or notice shall be deferred until, or may be
taken or given, on the next Business Day.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE II

 

DTH TRANSACTIONS

 

Section 2.1 Purchase Agreement. Simultaneously with the execution and delivery
of this Agreement, Novavision and Galaxy Mexico are executing and delivering the
Purchase Agreement.

 

Section 2.2 Central American Platforms.

 

(a) DTVLA agrees in good faith to cooperate with Innova in obtaining any
consents from third parties, including local partners, necessary to permit the
disclosure to Innova and its representatives of information concerning the
Central American Platforms, and, subject to any existing contractual
restrictions, to provide to Innova all information reasonably requested
concerning the Central American Platforms; provided, however, that DTVLA shall
not have any obligation to pay any consideration in order to obtain any such
consent.

 

(b) DTVLA shall take all commercially reasonable actions necessary to cause the
Central American Shut-Down Date to occur in such Central American Country as
promptly as practicable at DTVLA’s sole cost (except as provided below). If
Innova notifies DTVLA of Innova’s intention to offer DTH service in a Central
American Country, then (i) DTVLA shall take all actions requested by Innova to
cause the Central American Shut-Down Date to occur in such Central American
Country as promptly as practicable but in no event later than 90 days from the
date Innova requests such Central American Shut-Down Date to occur and (ii) all
Losses (x) incurred by DTVLA, its Affiliates or their respective directors,
officers, employees, managers, partners, shareholders, members, agents and
representatives (each individually, a “DTVLA Group Member”), in connection with
any such Innova notice delivered on or prior to the date that is the second
anniversary of the date of this Agreement shall be shared equally by Innova and
DTVLA and (y) incurred by any DTVLA Group Member in connection with any such
Innova notice delivered after the date that is the second anniversary of the
date of this Agreement shall be borne solely by DTVLA.

 

Section 2.3 Innova Matters.

 

(a) Simultaneously with the execution and delivery of this Agreement, the
Parties have, and have caused their respective Affiliates to, execute and
deliver the Amended and Restated Social Part Holders Agreement.

 

(b) Prior to the Galaxy Mexico Shut-Down Date, (i) News shall not, and shall
cause its Affiliates and their designees on the Boards of Directors of Innova
and its subsidiaries (subject to their fiduciary duties owed to Innova and its
subsidiaries) not to, take any action or omit to take any action if such action
or omission prevents Innova and its Subsidiaries from conducting their business
in the ordinary course consistent with past practices, except as Televisa
reasonably requests and except as contemplated hereby, and (ii) News shall
maintain, and cause its Affiliates and their designees on the Boards of
Directors of Innova and its

 

- 8 -



--------------------------------------------------------------------------------

subsidiaries to maintain, all Innova information in strictest confidence.
Without limiting the generality of the preceding sentence, except as
contemplated hereby:

 

(1) News shall not, and shall cause its Affiliates not to, share any Innova
information with any officers, directors or employees of DIRECTV or its
Affiliates, regardless of their position at News (including Jacopo Bracco, Chase
Carey, Bruce Churchill and Romulo Pontual);

 

(2) News shall not permit any officer, director or employee of DIRECTV or its
Affiliates to serve on the Boards of Directors of Innova and its subsidiaries
(including Jacopo Bracco, Chase Carey, Bruce Churchill and Romulo Pontual);

 

(3) News shall cause any officer, director or employee of News or its Affiliates
who receives Innova information to maintain all Innova information in strictest
confidence; and

 

(4) News shall cause all current and former officers, directors and employees of
News and its Affiliates who are to serve in any capacity at DIRECTV or its
Affiliates to maintain all Innova information in strictest confidence.

 

(c) Innova shall notify DIRECTV and News in writing at least 30 days in advance
of the date Innova plans to take Innova’s Provider II smart card system out of
service, and DIRECTV and News shall (i) cause MCOP to take MCOP’s smart card
system out of service as soon as practicable thereafter and in any event not
later than the earliest of (x) 15 months after the date of this Agreement, and
(y) six months after the date (x) the Comisión Nacional de Televisión (CNTV)
approves, or otherwise confirms that the CNTV has no objection to, the transfer
of control of Sky Colombia, S.A. to DIRECTV (the “CNTV Consent”) or (y) the
parties receive an opinion of counsel that the CNTV Consent is not required; and
(ii) thereafter, cause MCOP not to use a smart card system compatible with any
smart card system then being used by Innova or its subsidiaries.

 

Section 2.4 Purchase and Sale of MCOP Interest.

 

(a) Simultaneously with the execution and delivery of this Agreement, Televisa,
Televisa MCOP Holdings, Inc. and DIRECTV are executing and delivering a Purchase
and Sale Agreement (the “MCOP Purchase Agreement”).

 

(b) Simultaneously with the execution and delivery of this Agreement, DIRECTV is
causing PanAmSat to execute and deliver a Release of Guaranty releasing Televisa
from any liability or obligation under the MCOP/PanAmSat Guarantee.

 

- 9 -



--------------------------------------------------------------------------------

Section 2.5 Carriage Rights.

 

(a) U.S. Platforms. Effective as of the date hereof, Televisa will have the
right, subject to any existing contractual restrictions applicable to Televisa,
to require the carriage of at least two Televisa Channels, in the Hispanic tier
(or, if there is no Hispanic tier, on an à la carte basis), on any U.S. Platform
for so long as such platform continues operations and continues to constitute a
U.S. Platform; provided, however, that with respect to any such Platform serving
only Canada, (i) Televisa will have this right only to the extent permitted by
Canadian law, and (ii) such Platform shall have the right to further limit
Televisa’s carriage rights under this Section 2.5(a) if and to the extent the
Platform determines in good faith that, due to limitations under Canadian law on
such Platform’s ability to carry non-Canadian channels, it is commercially
reasonable to exclude one or both of the Televisa channels in order to carry
other non-Canadian channels so long as such other channels’ programming is not
produced or dubbed into Spanish and is not subtitled in Spanish. Each U.S.
Platform will enter into a carriage agreement (subject to Section 2.5(d)) with
Televisa or one or more of its Affiliates and will launch Televisa Channels
within a commercially reasonable period and, in any event, no later than 3
months after the date on which Televisa delivers notice to the U.S. Platform of
the projected launch of the Televisa Channels.

 

(b) Latin American Platforms. Effective as of the date hereof, Televisa will
have the right, subject to any contractual restrictions applicable to Televisa
as of the date hereof, to require the carriage of the five Televisa Channels
currently carried on “Sky” platforms (including substitutions therefor) in the
basic tier, on any Latin American Platform for so long as such platform
continues operations and continues to constitute a Latin American Platform. Each
Latin American Platform will enter into a carriage agreement with Televisa or
one or more of its Affiliates substantially in the form attached hereto as
Exhibit B, having an initial term of four years from the date such carriage
commences and providing for monthly fee payments. The aggregate monthly fee for
the five Televisa Channels will be calculated based on the local currency
equivalent of U.S. $0.728 per subscriber per month as of the date of the
Carriage Agreement, adjusted quarterly for inflation in the relevant country and
paid in U.S. dollars based on prevailing exchange rates. DIRECTV and News will
use commercially reasonable efforts to launch any Televisa Channels required to
be carried pursuant to this Section 2.5(b) within a commercially reasonable
period and, in any event, shall launch such channels no later than 3 months
after the date Televisa delivers notice to the Latin American Platform of the
projected launch of such Televisa Channel. Each such Televisa Channel shall be
launched in priority to programming of the same genre provided by other
suppliers, other than local content suppliers, subject to pre-existing
contractual launch commitments, as notified by DIRECTV to Televisa in writing
prior to the date hereof. Televisa may discontinue the carriage of any Televisa
Channel and substitute therefor a new Televisa Channel upon six months prior
notice to the relevant Latin American Platform. The new Televisa Channel shall
be of comparable quality and marketability compared to the discontinued Televisa
Channel, unless (i) such new Televisa Channel is distributed on an established
carrier in any country in Latin America (other than Brazil) or (ii) the
discontinued Televisa Channel is not thereafter made available to other pay-TV
platforms in the territory served by such Latin American Platform. Following the
expiration of the initial term of such carriage agreements, each Latin American
Platform shall be required to

 

- 10 -



--------------------------------------------------------------------------------

carry Televisa Channels required to be carried pursuant to this Section 2.5(b)
on commercially reasonable terms and conditions and subject to the same terms
and conditions for discontinuance and substitution as provided in the two
immediately preceding sentences, pursuant to a new carriage agreement to be
entered into not later than 90 days before such expiration.

 

(c) ROW Platforms. Effective as of the date hereof, Televisa will have the
right, subject to any existing contractual restrictions applicable to Televisa
or applicable to a ROW Platform (provided that such restrictions were not
established in connection with or in anticipation of such ROW Platform becoming
a ROW Platform), to require the carriage of at least one Televisa Channel on any
ROW Platform for so long as such platform continues operations and continues to
constitute a ROW Platform. Such carriage shall be on an a la carte basis, except
that in the case of any country in which Spanish is the primary language, such
carriage shall be on the basic tier. Each ROW Platform will enter into a
carriage agreement (subject to Section 2.5(d)) with Televisa or one or more of
its Affiliates and will launch Televisa Channels within a commercially
reasonable period and, in any event, no later than 3 months after the date on
which Televisa delivers notice to the ROW Platform of the projected launch of
the Televisa Channel.

 

(d) Carriage Agreements. If Televisa exercises its right to require a DTH
Business (including a Specified Entity which has a local operating agreement or
similar arrangement with a DTH Business) to carry a Televisa Channel as set
forth above, the DTH Business and Televisa will negotiate in good faith the
terms of a carriage agreement pursuant to which the Televisa Channel will be
provided to the DTH Business and offered to subscribers, which carriage
agreement shall in any case be on commercially reasonable terms. If Televisa and
the relevant DTH Business are unable to agree on the terms and conditions of a
carriage agreement, then the terms shall be determined through arbitration in
accordance with Section 7.5

 

(e) If Televisa and its Affiliates cease to own at least the Minimum Holding,
Televisa’s rights to require carriage of Televisa Channels on U.S. Platforms,
Latin American Platforms or ROW Platforms pursuant to Sections 2.5(a), (b) and
(c) shall terminate; provided that existing contracts will be honored and remain
in full force and effect through their scheduled termination dates.

 

(f) In the event that News, DIRECTV, DTVLA, or any of their successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) directly or indirectly, transfers all or substantially all of
its properties and assets engaged in the DTH Business in Latin America to any
Person, then in each such case proper provisions shall be made so that the
successors and assigns of News, DIRECTV, DTVLA or their Affiliates shall assume
the obligations owed to Televisa pursuant to this Section 2.5.

 

- 11 -



--------------------------------------------------------------------------------

Section 2.6 Technology Matters.

 

(a) The Parties intend to rationalize the broadcast operations costs of Innova
and the Latin American Platforms, and create the most efficient operation to
reduce cost, while maintaining the quality and level of service required by
those DTH Businesses. To do so, the Parties will evaluate how best to
consolidate the existing facilities in Miami Lakes, Florida and Long Beach,
California. News and DIRECTV will use commercially reasonable efforts to
consolidate the existing broadcast operations facilities into the Miami Lakes
facility, and close the Long Beach facility, which is intended to occur by March
30, 2006. In addition, the Parties intend to explore the feasibility of
transferring more activity to less expensive in-region locations.

 

(b) All platforms will share proportionately in the benefits of shared-cost
reductions. The principle of charging platforms costs plus five percent will be
preserved, and as savings in shared costs are achieved, the savings will be
passed along to the platforms. In any event, during the term of its existing
agreement with DTH Techco, Innova will not be charged any more than it is today,
for the same set of agreed services. If Innova requires additional services in
the interim period, the Parties will negotiate in good faith to provide those
services at a reasonable cost. In addition, Innova will not be charged for any
costs associated with the Long Beach facility, unless otherwise agreed.
Notwithstanding anything to the contrary in this Agreement, the DTH Techco
Partnership Agreement or the Innova/Techco Services Agreement, any excess costs
(including excess funding obligations) of DTH Techco arising out of Sky Brazil
or MCOP reducing the amount of services they obtain from DTH Techco shall be
borne by News and DIRECTV.

 

(c) If News or any of its Affiliates intends to develop or exploit with any
Mexican partner any existing or new technology in Mexico, News shall give
Televisa written notice of such intention (the “Technology Notice”) describing
in reasonable detail the nature of the technology and the material aspects of
its plans to develop or exploit such technology in Mexico. For a period of 90
days after the date of delivery of the Technology Notice (the “Negotiation
Period”), News shall, at Televisa’s request, negotiate in good faith with
Televisa the terms on which Televisa may participate in the development or
exploitation of the technology in Mexico. If News and Televisa fail to reach an
agreement on the terms on which Televisa may participate in the technology
opportunity within such Negotiation Period, News may within 90 days thereafter
enter into agreements or arrangements permitting another Mexican party to
participate in the technology opportunity, provided that the terms of
participation offered by News to the third party are not materially more
favorable to the Mexican party than the terms offered to Televisa during the
Negotiation Period. Televisa’s rights under this Section 2.6(c) shall continue
so long as Televisa and its Affiliates own at least the Minimum Holding.
Notwithstanding the foregoing, News shall have no liability for any failure to
comply with this Section 2.6(c) if (i) such failure is inadvertent and (ii) the
technology to be developed or exploited does not relate to television (including
over-the-air broadcast, satellite, cable or other pay television), radio, the
internet, or newspaper or magazine publications.

 

- 12 -



--------------------------------------------------------------------------------

Section 2.7 World Cup Dispute. Simultaneously with the execution and delivery of
this Agreement, DIRECTV and Televisa, on their own behalf and on behalf of their
subsidiaries and Affiliates, have executed and delivered the World Cup
Settlement Agreement.

 

Section 2.8 North American Platform MOU. Simultaneously with the execution and
delivery of this Agreement, Televisa and News hereby agree that the North
American Platform MOU, and all of the rights and obligations of the parties (and
their successors, assigns and Affiliates) thereunder, past, present or future
and whenever or however arising, are hereby terminated and of no force and
effect ab initio. Televisa and News further agree to execute and deliver such
agreements and to take such actions that are reasonably necessary or appropriate
to effect the foregoing intent of this Section 2.8.

 

Section 2.9 Other Matters. If any Latin American Platform (or News, DIRECTV or
DTVLA on behalf of any Latin American Platform) enters into any agreements or
arrangements related to (i) the acquisition of IRDs or other subscriber
equipment, (ii) the acquisition of programming or rights thereto, (iii) the use
of technology, or (iv) the acquisition of other material items related to a DTH
Business then DIRECTV and News will use commercially reasonable efforts to
permit, or cause such Latin American Platform to permit, Innova and its
subsidiaries to participate in such agreements or arrangements and to obtain
such goods, services or property on terms no less favorable to Innova than the
terms available to the Latin American Platform.

 

Section 2.10 DIRECTV Trademark. Within 60 days after the date of this Agreement,
DIRECTV shall, or shall cause its Affiliates to, grant to Innova or its
designated subsidiary, for nominal consideration, a royalty free, exclusive
license to use the “DIRECTV” mark and registered and unregistered trademarks,
logos and trade names using the name DIRECTV in Mexico and the Central American
Countries; provided, however, that the term of such license shall commence upon
the Galaxy Mexico Shut-Down Date or, with respect to any Central American
Country, upon the relevant Central American Shut-Down Date and shall continue
for so long as DIRECTV shall be bound by the exclusivity provisions set forth in
Section 6.4 of the Amended and Restated Social Part Holders Agreement, pursuant
to a license agreement otherwise on DIRECTV’s customary terms and conditions.

 

ARTICLE III

 

FORBEARANCE

 

Section 3.1. No Commencement of Legal Proceedings.

 

(a) From the date hereof until the earlier to occur of (I) in the case of
Mexico, (A) the Galaxy Mexico Shut-Down Date or (B) the date that is seven days
after the Migration Date, or (II) in the case of the Central American Countries,
the Central American Shut-Down Date (with respect to each country, the
“Forbearance Period”), each of (x) Televisa

 

- 13 -



--------------------------------------------------------------------------------

and Innova, on the one hand, and (y) News and DIRECTV, on the other hand,
covenants that it will not commence any legal proceedings (in court, arbitration
or any other forum) against the other alleging (or seeking a judicial
determination of the non-existence of) (i) any breach of the Social Part Holders
Agreement, the Sky Agreements or the By-Laws of Innova, the Bylaws of Innova
Holdings, and any similar document or instrument governing any subsidiary of
Innova (ii) unfair competition or violation of any exclusivity or non-compete
obligation relating to any DTH Business in Mexico or in the Central American
Countries, (iii) breach of fiduciary duty or conflict of interest relating to
any DTH Business in Mexico or in the Central American Countries, (iv)
interference with any contractual or economic rights relating to any DTH
Business in Mexico or in the Central American Countries, or (v) any other breach
of the rights and obligations of (x) Televisa and Innova or (y) News and
DIRECTV, in each of clauses (i) through (iv) above, arising out of or related to
the News/DIRECTV Transaction and the ownership and operation by News of DIRECTV
and its subsidiaries (collectively, the “Covered Claims”).

 

(b) During the Forbearance Period with respect to a country, all applicable
statutes of limitation and other requirements governing the timeliness of the
assertion of any Covered Claims shall be tolled with respect to such country.
Without limiting the claims, damages and defenses of the Parties that exist as
of the date hereof, with respect to a country, none of the Parties shall assert
any legal or equitable defense to any Covered Claims (including the doctrine of
laches or the lack of irreparable harm) with respect to such country based upon
the passage of time during the Forbearance Period.

 

(c) If for any reason (i) the Galaxy Mexico Shut-Down Date does not occur on or
before the date that is seven days after the Migration Date, each Party shall be
free to assert, with respect to all relevant countries any Covered Claims and
any defenses to such Covered Claims (other than those set forth in Section
3.1(b) above) that it may have, including for damages suffered during the
Forbearance Period or (ii) the Galaxy Mexico Shut-Down Date occurs on or before
the date that is seven days after the Migration Date but the Central American
Shut-Down Date does not occur with respect to one or more Central America
Countries within 90 days after Innova requests such Central American Shutdown
Date to occur, each Party shall be free to assert, with respect to any country
for which the Central American Shut-Down Date has not occurred, any Covered
Claims and any defenses to such Covered Claims (other than those set forth in
Section 3.1(b) above) that it may have, including for damages suffered during
the Forbearance Period.

 

Section 3.2. Release and Waiver of Claims Upon Closing.

 

(a) In the event that the Galaxy Mexico Shut-Down Date occurs on or prior to the
date that is seven days after the Migration Date, and News has complied with its
obligations under Section 2.3(b), Televisa and Innova shall deliver to News and
DIRECTV, and News and DIRECTV shall deliver to Televisa and Innova, a waiver and
release of Covered Claims arising prior to the date of such release with respect
to Mexico in substantially the form attached hereto as Exhibit C.

 

- 14 -



--------------------------------------------------------------------------------

(b) In the event that the Central American Shut-Down Date occurs within 90 days
after Innova requests such Central American Shutdown Date to occur, Televisa and
Innova shall deliver to News and DIRECTV, and News and DIRECTV shall deliver to
Televisa and Innova, a waiver and release of Covered Claims arising prior to the
date of such release with respect to the country or countries for which the
Central American Shut-Down has occurred in substantially the form attached
hereto as Exhibit C.

 

Section 3.3. No Effect on Obligations Under This Agreement. Nothing in this
Article III limits the rights of the Parties to bring, or requires the Parties
to forbear from bringing, any action or proceeding to enforce the obligations
under this Agreement, the Ancillary Agreements or any other agreement entered
into in connection with the transactions contemplated hereby that is not a
Covered Claim.

 

ARTICLE IV

 

GUARANTEES

 

Section 4.1 General. Each Party shall cause its relevant Affiliates to take or
refrain from taking all actions necessary for such Party to perform its
obligations under this Agreement and the Ancillary Agreements as contemplated
hereby and thereby, as if such relevant Affiliate was a party to such agreement.
Each Party shall cause each operating entity in which it holds any ownership
interest or voting power (to the extent of such ownership interest or voting
power) to take or refrain from taking all actions necessary for such Party to
perform its obligations hereunder and to cause such operating entity to take
such actions as are contemplated hereby.

 

Section 4.2 Affiliate Guarantees. Each of Televisa, News, Innova and DIRECTV
hereby irrevocably and unconditionally guarantees to each other Party that each
of such Party’s Affiliates shall pay and perform as required thereby, each and
every one of their respective covenants, agreements and obligations contained in
this Agreement or any Ancillary Agreement. This guaranty (i) is an absolute,
unconditional, present and continuing guarantee of payment and performance and
not of collectibility, (ii) is in no way conditioned or contingent upon any
attempts to collect or upon any other condition or contingency, and (iii) shall
not be affected in any way by any time or indulgence granted to the underlying
obligor or any variation, compromise or release of any underlying obligation.

 

Section 4.3 Platform Guarantees.

 

(a) DIRECTV hereby irrevocably and unconditionally guarantees to Televisa and
its Affiliates that each Latin America Platform, ROW Platform or U.S. Platform
(subject to Section 2.5(d)) in which DIRECTV or any of its Affiliates has a
direct or indirect interest (and the respective subsidiaries of such DTH
Businesses) shall pay and perform as required thereby, each and every one of
their respective covenants, agreements and obligations contemplated by this
Agreement or any Ancillary Agreement. If any DTH Business ceases to be

 

- 15 -



--------------------------------------------------------------------------------

a Latin American Platform, ROW Platform or U.S. Platform, or if DIRECTV and its
Affiliates cease to own any direct or indirect interest in such DTH Business,
then the foregoing guarantee shall terminate; provided, however, that such
termination shall not relieve DIRECTV of any covenants, agreements and
obligations that existed prior to such event.

 

(b) News hereby irrevocably and unconditionally guarantees to Televisa and its
Affiliates that each Latin America Platform, ROW Platform or U.S. Platform
(subject to Section 2.5(d)) in which News or any of its Affiliates has a direct
or indirect interest (and the respective subsidiaries of such DTH Businesses)
shall pay and perform as required thereby, each and every one of their
respective covenants, agreements and obligations contemplated by this Agreement
or any Ancillary Agreement. If any DTH Business ceases to be a Latin American
Platform, ROW Platform or U.S. Platform, or if News and its Affiliates cease to
own any direct or indirect interest in such DTH Businesses, then the foregoing
guarantee shall terminate; provided, however, that such termination shall not
relieve News of any covenants, agreements and obligations that existed prior to
such event.

 

(c) Each of the foregoing guarantees (i) is an absolute, unconditional, present
and continuing guarantee of payment and performance and not of collectibility,
(ii) is in no way conditioned or contingent upon any attempts to collect or upon
any other condition or contingency, and (iii) shall not be affected in any way
by any time or indulgence granted to the underlying obligor or any variation,
compromise or release of any underlying obligation.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1 Representations and Warranties of All Parties. Each Party to this
Agreement represents and warrants to the other Parties as follows:

 

(a) Due Incorporation. Such Party is duly incorporated or otherwise duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization and has the power and lawful authority to own its
assets and properties and to carry on its business as now conducted. Such Party
is duly licensed or qualified to do business in each jurisdiction, except where
the failure to be licensed or qualified would not, individually or in the
aggregate, have a material adverse effect on its financial condition or its
ability to perform its obligations hereunder.

 

(b) Power; Authority; Execution; Delivery; Enforceability. Such Party has the
full right, power, authority and approval required to enter into, execute and
deliver this Agreement and the Ancillary Agreements and to perform fully such
Party’s obligations hereunder and thereunder. This Agreement and the Ancillary
Agreements have been duly executed and delivered by such Party and, assuming the
due execution and delivery by the other Parties hereto, constitute the valid and
binding obligations of such Party, enforceable in accordance with its

 

- 16 -



--------------------------------------------------------------------------------

terms, except as (i) such enforceability may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

 

(c) Consents. No approval or consent of any Governmental Authority or of any
other Person is required in connection with the execution and delivery by such
Party of this Agreement and the consummation and performance by such Party of
the transactions contemplated under this Agreement and the Ancillary Agreements,
except such consents and approvals which if not obtained would not materially
impair such Party’s ability to perform its obligations under this Agreement and
the Ancillary Agreements or have a material adverse effect on the financial
position of such Party.

 

(d) No Conflicts. The execution and delivery of this Agreement and the Ancillary
Agreements, the consummation of the transactions contemplated hereunder and
thereunder, and the performance by such Party of this Agreement and the
Ancillary Agreements in accordance with their respective terms and conditions
does not conflict with or result in the breach or violation of any of the terms
or conditions of, or constitute (or with notice or lapse of time or both would
constitute) a default under, (i) the Certificate of Incorporation, Bylaws or
documents analogous to the foregoing documents of such Party, each as currently
in effect, or (ii) any instrument, contract or other agreement to which such
Party is a party or by or to which it or its assets or properties are bound or
subject, except conflicts, breaches or violations as to which requisite waivers
or consents have been obtained or which would not, individually or in the
aggregate, materially impair such Party’s ability to perform its obligations
under this Agreement or the Ancillary Agreements have a material adverse effect
on the financial position of such Party.

 

(e) Litigation. As of the date hereof, (i) there are no actions, suits,
proceedings or investigations pending or, to the knowledge of such Party or the
Affiliates of such Party, threatened against or affecting such Party or the
Affiliates of such Party or their respective properties, assets or businesses in
any court or before or by any governmental department, board, agency or
instrumentality or arbitrator which would, if adversely determined (or, in the
case of an investigation could lead to any action, suit or proceeding, which if
adversely determined) reasonably be expected to materially impair such Party’s
ability to perform its obligations under this Agreement or the Ancillary
Agreements, and (ii) such Party or the Affiliates of such Party have not
received any currently effective notice of any default, and such Party and the
Affiliates of such Party are not in default, under any applicable order, writ,
injunction, decree, permit, determination or award of any court, any
governmental department, board, agency or instrumentality or arbitrator which
would reasonably be expected to materially impair such Party’s ability to
perform its obligations under this Agreement or the Ancillary Agreements.

 

- 17 -



--------------------------------------------------------------------------------

Section 5.2 Representations and Warranties of News and DIRECTV. News and DIRECTV
represent and warrant to Televisa and Innova as follows:

 

(a) Platforms. Attached hereto as Exhibit D is a true, complete and correct list
of all Latin American Platforms, U.S. Platforms and ROW Platforms. None of News,
DIRECTV or any of their respective Affiliates owns any equity interest in, or
has entered into any operating agreement or similar arrangement with or
otherwise participates in any DTH Business operating in any of the Central
American Countries, except for the LOAs.

 

(b) Globo Arrangements. As of the date hereof, News has made available to
Televisa and Innova true, correct and complete copies of all written agreements
(and any exhibits or schedules thereto) by Globo Communiçacões e Participações
S.A. (“Globo”) or its Affiliates, on the one hand, and News, DIRECTV or their
Affiliates, on the other hand, entered into in connection with the proposed
restructuring of News, DIRECTV or their Affiliates and Globo’s or its
Affiliates’ ownership interests in Sky Brasil Serviços Ltda., and the proposed
acquisition of Globo’s and its Affiliates’ ownership interest in MCOP and Sky
Latin America Partners and the related transactions involving such parties
contemplated thereby.

 

(c) Cisneros Arrangements. As of the date hereof, News has made available to
Televisa and Innova true, correct and complete copies of all written agreements
(and any exhibits or schedules thereto) by Darlene Investments LLC (“Cisneros”)
or its Affiliates, on the one hand, and News, DIRECTV or their Affiliates, on
the other hand, entered into in connection with the restructuring by DTVLA and
Cisneros of their ownership interests in DTVLA and in connection with the case
commenced by DTVLA under Chapter 11 of the U.S. Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware, Case No. 03-10805(PJW) and
the related transactions involving such parties contemplated thereby.

 

(d) Liberty Arrangements. As of the date hereof, News has made available to
Televisa and Innova true, correct and complete copies of all written agreements
(and any exhibits or schedules thereto) by Liberty or its Affiliates, on the one
hand, and News, DIRECTV or their Affiliates, on the other hand, entered into in
connection with the acquisition by News, DIRECTV or their Affiliates of
Liberty’s or its Affiliates’ ownership interests in Innova, Innova Holdings, Sky
Brasil Serviços Ltda., MCOP, Sky Latin America Partners and DTH Techco and the
related transactions involving such parties contemplated thereby.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1 Indemnification. Each Party will indemnify, defend and hold harmless
each other Party, such other Party’s Affiliates, and the officers, directors,
employees, partners, members, shareholders, agents and representatives of such
other Party and such other Party’s Affiliates, from and against any and all
Losses arising out of, resulting from or relating to (i) any breach by such
Party or any of its Affiliates of a representation or warranty contained in this
Agreement or the Ancillary Agreements, or (ii) any failure by such Party or any
of its Affiliates to perform any agreement or covenant contained in this
Agreement or the Ancillary Agreements except to the extent such performance is
prevented or impeded by another Party’s willful misconduct, in which case such
other Party shall be responsible for such misconduct.

 

- 18 -



--------------------------------------------------------------------------------

Section 6.2 Procedure for Indemnification.

 

(a) For purposes of this Article VI, any Person entitled to indemnification is
referred to as an “Indemnified Party”, and any Person liable to indemnify an
Indemnified Party shall be known as an “Indemnifying Party.” The Indemnified
Party shall notify the Indemnifying Party as soon as practicable after the
Indemnified Party receives notice of or otherwise has actual knowledge of such
claim, and shall provide to the Indemnifying Party as soon thereafter as
practicable all information and documentation necessary to support and verify
the claim being asserted, and the Indemnifying Party shall be given access to
all books and records in the possession or control of the Indemnified Party
which the Indemnifying Party reasonably determines to be related to such claim.

 

(b) Promptly after receipt by an Indemnified Party of notice of the commencement
by any third party of any action, suit or proceeding which might result in the
Indemnifying Party becoming obligated to indemnify or make any other payment to
the Indemnified Party under this Article VI, the Indemnified Party shall, if a
claim in respect thereof is to be made against the Indemnifying Party, notify
the Indemnifying Party promptly in writing of the commencement thereof. The
failure of the Indemnified Party to so notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which it may have on account
of this indemnification or otherwise, except to the extent that the Indemnifying
Party is materially prejudiced thereby. The Indemnifying Party shall have the
right, within thirty (30) days after being so notified, to assume the defense of
such litigation or proceeding with counsel reasonably satisfactory to the
Indemnified Party. In any such litigation or proceeding the defense of which has
been assumed by the Indemnifying Party, the Indemnified Party shall have the
right to participate therein and retain its own counsel at its own expense,
provided that such Indemnified Party’s counsel shall be retained at the
Indemnifying Party’s expense if (i) the Indemnified Party and the Indemnifying
Party so agree or (ii) the named parties to any such litigation or proceeding
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party and representation of both the Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate due to actual or
potential differing interests between them, provided further that in no event
shall an Indemnifying Party be obligated to pay for more than one firm of
counsel (in addition to any local counsel) for all such Indemnified Parties,
unless the representation of all Indemnified Parties by the same firm of counsel
would be inappropriate due to actual or potential differing interests between
them or each such Indemnified Party is named party to any such litigation or
proceeding. To the extent that the settlement of such an action or proceeding,
the defense of which has been assumed by the Indemnifying Party, involves
payment of money, the Indemnifying Party shall have the right, in consultation
with the Indemnified Party, to settle those aspects dealing only with the
payment of money. Notwithstanding the foregoing, in connection with any such
defense or settlement, the Indemnifying Party shall not enter into a consent
decree or any settlement involving injunctive or other non-monetary relief or
consent to an injunction or any settlement without the Indemnified Party’s
written consent, which consent shall not be unreasonably withheld. The
Indemnified Party shall cooperate, and shall use its

 

- 19 -



--------------------------------------------------------------------------------

reasonable efforts to cause its employees and the employees of any of its
respective Affiliates to cooperate with the Indemnifying Party in the defense of
any action, suit or proceeding assumed by the Indemnifying Party.

 

(c) Each Indemnifying Party’s obligation under this Article VI shall not affect
the other Parties’ right to seek any other remedy upon a default by the
Indemnifying Party under this Agreement.

 

(d) All sums payable by the Indemnifying Party in accordance with this Article
VI shall be paid without any deduction, withholding, counterclaim or set-off.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1 Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail (air
mail if addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, (c) by a generally recognized overnight
courier service which provides written acknowledgment by the addressee of
receipt, or (d) by facsimile or other generally accepted means of electronic
transmission (provided that a copy of any notice delivered pursuant to this
clause (d) shall also be sent pursuant to clause (b) or (c)), addressed as
follows:

 

(i) if to Innova, to:

 

Innova, S. de R.L. de C.V.

Insurgentes Sur No. 694

Colonia Del Valle C.P. 03100

Mexico, D.F.

Attention: Director Juridico

Telecopier: (52-55) 5448-4047

 

with copies to:

 

Grupo Televisa, S.A.

Avenida Vasco de Quiroga 2000

Edificio A, Cuarto Piso

Colonia Santa Fe Zedec

01210 Mexico, D.F.

Attn: Juan S. Mijares Ortega, General Counsel

Telecopier: (52-55) 5261-2546

 

- 20 -



--------------------------------------------------------------------------------

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004-1980

Attn: Joseph A. Stern, Esq.

Telecopier: (212) 859-8589.

 

(ii) if to Televisa, to:

 

Grupo Televisa, S.A.

Avenida Vasco de Quiroga 2000

Edificio A, Cuarto Piso

Colonia Santa Fe Zedec

01210 Mexico, D.F.

Attn: Juan S. Mijares Ortega, General Counsel

Telecopier: (52-55) 5261-2546

 

with copies to:

 

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004-1980

Attn: Joseph A. Stern, Esq.

Telecopier: (212) 859-8589

 

(iii) if to News, to:

 

c/o The News Corporation Limited

1211 Avenue of the Americas

New York, New York 10036

Attn: Arthur M. Siskind, Esq.

Telecopier: (212) 768-2029

 

with copies to:

 

Hogan & Hartson L.L.P.

875 Third Avenue

New York, New York 10022

Attn: Ira S. Sheinfeld, Esq.

Mitchell S. Ames, Esq.

Telecopier: (212) 918-3100

 

-21 -



--------------------------------------------------------------------------------

(iv) If to DIRECTV, to:

 

The DIRECTV Group, Inc.

200 North Sepulveda Boulevard

El Segundo, CA 90245

Attn: Larry Hunter, Esq.

Telecopier: (310) 964-0835

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Michael Lubowitz

Telecopier: (212) 735-4781

 

(v) if to DTVLA, to:

 

DIRECTV Latin America, LLC

1211 Avenue of the Americas

New York, NY 10036

Attn: General Counsel

Telecopier: (212) 462-5036

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Michael Lubowitz

Telecopier: (212) 735-4781

 

or to such other addresses as may be specified by like notice to the other
parties.

 

Section 7.2 Waiver, Amendment, etc. This Agreement may not be amended or
supplemented, and no waivers of or consents to departures from the provisions
hereof shall be effective, unless set forth in a writing signed by, and
delivered to, all the Parties hereto. No failure or delay of any Party in
exercising any power or right under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof of the exercise of any other right or
power.

 

- 22 -



--------------------------------------------------------------------------------

Section 7.3 Binding Agreement; Assignment; No Third Party Beneficiaries; News
Parent.

 

(a) This Agreement will be binding upon and inure to the benefit of the Parties
hereto and their successors and permitted assigns. Except as set forth herein
and by operation of law, no party to this Agreement may assign or delegate all
or any portion of its rights, obligations or liabilities under this Agreement
without the prior written consent of each other party to this Agreement. Nothing
expressed or implied herein is intended or will be construed to confer upon or
to give to any third party any rights or remedies by virtue hereof.

 

(b) Promptly upon a reorganization of News resulting in News Corporation, a
Delaware corporation (“News Parent”), becoming the ultimate parent of News and
its subsidiaries, the rights and obligations of News under this Agreement and
under the Ancillary Agreements shall be transferred to News Parent, and each
reference to News hereunder and thereunder shall be deemed a reference to News
Parent, it being understood that News shall be a controlled subsidiary of News
Parent, whereupon News shall be released in full of any and all obligations
under this Agreement (subject to the assignee confirming in writing to the other
Parties to be bound by the rights and obligations so assigned in accordance with
this Agreement).

 

Section 7.4 Governing Law; Dispute Resolution; Equitable Relief.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (regardless of the laws that might otherwise
govern under applicable principles of conflicts of law).

 

(b) Subject to Section 7.5, each Party to this Agreement irrevocably consents
and agrees that any legal action, suit or proceeding by it against any of the
other Parties with respect to its rights, obligations or liabilities under or
arising out of or in connection with this agreement shall be brought by such
Party only in the United States District Court for the Southern District of New
York or, in the event (but only in the event) such court does not have subject
matter jurisdiction over such action, suit or proceeding, in the courts of the
State of New York sitting in New York City, and each Party to this Agreement
hereby irrevocably accepts and submits to the jurisdiction of each of the
aforesaid courts in person and, with respect to any such action, suit or
proceeding (including, without limitation, claims for interim relief,
counterclaims, actions with multiple defendants and actions in which such party
is implied). Each Party hereto irrevocably and unconditionally waives any right
that it may have to a jury trial in any legal action, suit or proceeding with
respect to, or arising out of or in connection with this Agreement. Each of the
Parties hereby irrevocably designates CT Corporation System (the “Process
Agent”), with an office at 111 Eighth Avenue, New York, New York 10011, as its
designee, appointee and agent to receive, for and on its behalf service of
process in such jurisdiction in any legal action or proceedings with respect to
this Agreement, and such service shall be deemed complete upon delivery thereof
to the Process Agent, provided that in the case of any such service upon the
Process Agent, the Party effecting such service shall also deliver a copy
thereof to the intended recipient in the manner provided in Section 7.1. Each of
the Parties shall take all such action as may be necessary to continue said
appointment in full force and effect or to appoint another agent so that each
Party will at all times have an agent for service of process for the above
purposes in New York, New York. In the event of the transfer of all or
substantially all of the assets and business of the process agent to any other
corporation by consolidation, merger, sale of assets or

 

- 23 -



--------------------------------------------------------------------------------

otherwise, such other corporation shall be substituted hereunder for the process
agent with the same effect as if named herein in place of the Process Agent.
Each of the Parties further irrevocably consents to the service of process out
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered airmail, postage prepaid, to such Party
at its address set forth in this Agreement, such service of process to be
effective upon acknowledgment of receipt of such registered mail. Nothing herein
shall affect the right of any Party to serve process in any other manner
permitted by applicable laws. Each of the Parties expressly acknowledges that
the foregoing waiver is intended to be irrevocable under the laws of the State
of New York and of the United States of America.

 

(c) Each Party hereto agrees that money damages would not be a sufficient remedy
for the other Parties hereto for any breach of this Agreement by it, and that in
addition to all other remedies the other Parties hereto may have, they shall be
entitled to specific performance and to injunctive or other equitable relief as
a remedy for any such breach. Each Party hereto agrees not to oppose the
granting of such relief in the event a court determines that such a breach has
occurred, and to waive any requirement for the securing or posting of any bond
in connection with such remedy.

 

Section 7.5 Arbitration of Certain Disputes. If the Parties are unable to reach
agreement under Section 2.5(e) (concerning the terms of a carriage agreement) or
to resolve any other dispute which the parties have agreed will be subject to
this Section 7.5 (each, a “Dispute”), the Dispute shall be resolved in
accordance with the following procedures:

 

(a) All Disputes shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by a single arbitrator appointed in accordance
with such Rules (the “Arbitrator”).

 

(b) The site of the arbitration shall be New York, New York or such other
location as the Parties may mutually agree in writing, any award shall be deemed
to have been made there, and the language to be used in the arbitration
proceedings shall be the English language.

 

(c) Within 30 days after the appointment of the Arbitrator (the “Submission
Period”), each party to the Dispute shall submit to the Arbitrator, in a sealed
envelope, a written statement setting forth such Party’s good faith proposal for
the resolution of the contested issue.

 

(d) Such submissions shall remain secret until after the Arbitrator has received
each Party’s proposal, at which time the Arbitrator shall inform each Party of
the other’s proposal. No such proposal may be amended after it is submitted to
the Arbitrator. If any Party fails to submit its proposal by the end of the
Submission Period, the Arbitrator shall order the adoption of the other Party’s
proposal. The Arbitrator may rely upon such evidence as the Arbitrator may
choose in his or her discretion in making such determination. Within 10 days
after the Arbitrator informs each Party of the other’s proposal, either Party
may also submit to the Arbitrator such written evidence in support of its
position as it deems appropriate. The Arbitrator

 

- 24 -



--------------------------------------------------------------------------------

shall be empowered to convene a hearing not to exceed three (3) days in length
at which the Arbitrator shall be permitted to question either Party regarding
their respective positions or, in lieu of such hearing, to submit written
questions to either Party.

 

(e) Within fifteen (15) days after the closing of the arbitration hearing, the
Arbitrator will prepare and distribute to the parties a writing setting forth
the Arbitrator’s decision relating to the Dispute. The Arbitrator shall compare
the proposals and shall determine which proposal he or she believes to be the
resolution most closely in accordance with the relevant provisions of this
Agreement and shall order the adoption of such proposal as the relief granted.

 

(f) Any award rendered by the Arbitrator will be final, conclusive and binding
upon the Parties and any judgment thereon may be entered and enforced in any
court of competent jurisdiction.

 

(g) The non-prevailing party will bear all fees, costs and expenses of the
Arbitration, and all the fees, costs and expenses of its own attorneys, experts
and witnesses; and will reimburse all reasonable attorney’s fees and expenses
incurred by the prevailing party in connection with such proceedings, in
addition to any other relief to which it may be entitled.

 

(h) Notwithstanding anything to the contrary in this Section 7.5, either party
may seek injunctive relief from a court of competent jurisdiction (in accordance
with Section 7.4) at any time without complying with the foregoing provisions.

 

Section 7.6 Severability. The invalidity or unenforceability of any provision
hereof in any jurisdiction will not affect the validity or enforceability of the
remainder hereof in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other jurisdiction. To the extent
permitted by applicable law, each Party hereto waives any provision of
applicable law that renders any provision hereof prohibited or unenforceable in
any respect. If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to this Agreement to the extent possible.

 

Section 7.7 Table of Contents; Headings. The table of contents and the headings
in this Agreement are for convenience of reference only and will not affect the
construction of any provisions hereof.

 

Section 7.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 7.9 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein,

 

- 25 -



--------------------------------------------------------------------------------

provided that this provision shall not abrogate any other written agreement
between the parties hereto executed simultaneously with this Agreement. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 7.10 Further Assurances. Each Party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments, agreements and documents, and to do all such other acts and things,
as may be required by law or as may be necessary or advisable to carry out the
intent and purposes of this Agreement.

 

Section 7.11 Survival of Rights, Duties and Obligations. Dissolution or
termination of the Company for any cause shall not release any Party from any
liability which at the time of dissolution or termination had already accrued to
any other Party or which thereafter may accrue in respect of any act or omission
prior to such dissolution or termination.

 

Section 7.12 Costs and Expenses. Each party hereto shall bear its own fees and
expenses in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement and any agreements, instruments or documents
executed or delivered in connection herewith, except as otherwise specifically
provided herein or therein.

 

Section 7.13 Public Announcements. Upon execution of this Agreement, the Parties
shall issue an agreed press release announcing the transactions contemplated by
this Agreement and the Ancillary Agreements. Except as required by law or
regulation or the requirements of applicable stock exchanges, no other public
disclosure or publicity concerning the subject matter hereof will be made
without the prior approval of each of the Parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GRUPO TELEVISA, S.A.

By:

 

/s/ Alfonso de Angoitia Noriega

--------------------------------------------------------------------------------

Name:

 

Alfonso de Angoitia Noriega

Title:

 

Attorney-in-Fact

By:

 

/s/ Salvi Rafael Folch Noriega

--------------------------------------------------------------------------------

Name:

 

Salvi Rafael Folch Noriega

Title:

 

Attorney-in-Fact

THE NEWS CORPORATION LIMITED

By:

 

/s/ Arthur Siskind

--------------------------------------------------------------------------------

Name:

 

Arthur Siskind

Title:

  Senior Executive Vice President and Group General Counsel INNOVA, S. de R.L.
de C.V.

By:

 

/s/ Alexandre Moreira Penna da Silva

--------------------------------------------------------------------------------

Name:

 

Alexandre Moreira Penna da Silva

Title:

 

Attorney-in-Fact

By:

 

/s/ Carlos Ferreiro Rivas

--------------------------------------------------------------------------------

Name:

 

Carlos Ferreiro Rivas

Title:

 

Attorney-in-Fact

THE DIRECTV GROUP, INC.

By:

 

/s/ Bruce B. Churchill

--------------------------------------------------------------------------------

Name:

 

Bruce B. Churchill

Title:

 

Executive Vice President &

Chief Financial Officer

DIRECTV LATIN AMERICA, LLC

By:

 

/s/ Bruce B. Churchill

--------------------------------------------------------------------------------

Name:

 

Bruce B. Churchill

Title:

 

President

 

- 27 -